  8:19-cv-00491-RGK-PRSE Doc # 11 Filed: 08/31/20 Page 1 of 9 - Page ID # 74




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOSE    CARLOS               OLIVEIRA-
COUTINHO,
                                                          8:19CV491
                   Petitioner,

      vs.                                     MEMORANDUM AND ORDER

SCOTT FRAKES, NDCS Director;

                   Respondent.


       This matter is before the court on preliminary review of Petitioner Jose
Carlos Oliveira-Coutinho’s Petition for Writ of Habeas Corpus (filing 1) brought
pursuant to 28 U.S.C. § 2254. The purpose of this review is to determine whether
Petitioner’s claims, when liberally construed, are potentially cognizable in federal
court. Condensed and summarized for clarity, Petitioner’s claims are:

      Claim One:          Petitioner’s due process rights were violated because the
                          trial court erred in not granting his Batson challenge.

      Claim Two:          Petitioner’s Fourth Amendment right to be free from
                          unreasonable searches and seizures was violated because
                          the trial court erred in denying Petitioner’s motion to
                          suppress his stop, search, and detention.

      Claim Three:        Petitioner’s rights under the Fifth and Sixth Amendments
                          were violated because the trial court erred in denying
                          Petitioner’s motion to dismiss due to the deportation of
                          witnesses Ricardo Gonzalez-Mendez and Lourenco
                          Batista.
  8:19-cv-00491-RGK-PRSE Doc # 11 Filed: 08/31/20 Page 2 of 9 - Page ID # 75




      Claim Four:        Petitioner’s Sixth Amendment right to confrontation was
                         violated because the trial court erred in denying
                         Petitioner’s motion for advance ruling and motion to
                         reconsider regarding the scope of Petitioner’s cross-
                         examination of Goncalves and presentation of rebuttal
                         testimony by Diaz.

      Claim Five:        The trial court erred in overruling Petitioner’s motion in
                         limine and allowing the State’s handwriting expert to
                         testify in violation of Daubert v. Merrell Dow
                         Pharmaceuticals, Inc., 509 U.S. 579 (1993).

      Claim Six:         Petitioner’s Sixth Amendment right to a fair trial was
                         violated because the trial court erred in refusing to allow
                         Petitioner to present alibi and exculpatory evidence.

      Claim Seven:       Petitioner’s Sixth Amendment right to a fair trial was
                         violated because the trial court erred in refusing to allow
                         Petitioner to present reenactment evidence.

      Claim Eight:       Petitioner received ineffective assistance of counsel in
                         violation of the Sixth Amendment because counsel (1)
                         failed to challenge Valdeir Goncalves-Santos’
                         competency to testify at trial and failed to raise the issue
                         on appeal1; (2) failed to raise any issue regarding the
                         State’s violation of Petitioner’s Fifth, Sixth, and
                         Fourteenth Amendment rights regarding the appointment




      1
         This claim includes all of Petitioner’s allegations set forth in numbered
paragraphs 1, 2, and 3 of Ground Eight in the petition. (Filing 1 at CM/ECF p. 26.)

                                         2
  8:19-cv-00491-RGK-PRSE Doc # 11 Filed: 08/31/20 Page 3 of 9 - Page ID # 76




                           of Matthew Richard Kahler2; (3) failed to object to the
                           trial court’s preliminary instruction No. 1; (4) failed to
                           request that the trial court instruct the jury on the lesser-
                           included offense of accessory to a felony after the fact;
                           (5) failed to assign and argue that the Petitioner’s stop,
                           search, and detention violated the Fifth Amendment; (6)
                           failed to assign and argue that the trial court erred in not
                           sequestering the jury; (7) failed to object to jury
                           instruction No. 3 section I.A. on aiding and abetting
                           felony murder; (8) failed to assign and argue that the trial
                           court erred in giving an improper first degree murder
                           instruction; (9) failed to assign and argue that the trial
                           court erred when it accepted an erroneous verdict; (10)
                           failed to challenge the sufficiency of the evidence to
                           support the conviction; (11) failed to propose an elements
                           verdict; (12) failed to advise Petitioner about the aiding
                           and abetting elements; (13) failed to challenge the
                           constitutionality of Neb. Rev. Stat. § 28-206; (14) failed
                           to file a motion for absolute discharge; (15) failed to
                           assign and argue that the trial court’s interpretation of
                           Neb. Rev. Stat. § 27-1101 was unconstitutional and
                           erroneous; (16) failed to object to the testimony of
                           Patricia Barbosa Dos-Santos; (17) failed to assign and
                           argue prosecutorial misconduct by vouching for the
                           credibility of Goncalves-Santos; (18) failed to object to
                           hearsay testimony of Marlene Novotny, Heather Barbosa,
                           and Eduardo Barbosa3; (19) failed to assign and argue the
                           State’s misconduct in withholding exculpatory

      2
         This claim includes all of Petitioner’s allegations set forth in numbered
paragraphs 4, 5, 6, and 7 of Ground Eight in the petition. (Id. at CM/ECF pp. 26–27.)
      3
        This claim includes Petitioner’s allegations set forth in numbered paragraphs 23,
24, and 25 of Ground Eight in the petition. (Id. at CM/ECF p. 28.)
                                           3
  8:19-cv-00491-RGK-PRSE Doc # 11 Filed: 08/31/20 Page 4 of 9 - Page ID # 77




                           documents; (20) failed to investigate Petitioner’s
                           alternate alibi defense and/or evidence including cell
                           phone records4; (21) failed to depose Tom Weidenfeller
                           and have him view a photo lineup 5; (22) failed to request
                           a continuance; (23) failed to move for a mistrial; (24)
                           failed to assign and argue that the trial court erred when it
                           overruled counsel’s motion for mistrial due to a court
                           outburst; (25) failed to request or propose a limited
                           instruction; (26) failed to assign and argue that the trial
                           court erred when it overruled counsel’s objection to
                           Exhibit 913 and admitted Exhibits 566 through 573 6; (27)
                           failed to assign and argue that the trial court erred when it
                           refused to give a jury instruction of testimony under a
                           plea bargain; and (28) failed to assign and argue that the
                           trial court erred when it refused to instruct the jury on
                           Petitioner’s mere presence.

      Claim Nine:          The State’s actions and intrusion into the attorney-client
                           relationship with respect to Matthew Richard Kahler’s
                           representation of Petitioner during his police interview
                           constituted a per se violation of Petitioner’s Fifth, Sixth,
                           and Fourteenth Amendment rights even if the State did
                           not use any of Petitioner’s statements at trial. 7

      4
        This claim includes Petitioner’s allegations set forth in numbered paragraphs 27
and 30 of Ground Eight in the petition. (Id. at CM/ECF pp. 28–29.)
      5
        This claim includes Petitioner’s allegations set forth in numbered paragraphs 28
and 29 of Ground Eight in the petition. (Id. at CM/ECF p. 28.)
      6
        This claim includes Petitioner’s allegations set forth in numbered paragraphs 35
and 36 of Ground Eight in the petition. (Id. at CM/ECF p. 29.)
      7
        This claim includes both Grounds Nine and Ten of the petition. (Id. at CM/ECF
pp. 30–33.)
                                           4
  8:19-cv-00491-RGK-PRSE Doc # 11 Filed: 08/31/20 Page 5 of 9 - Page ID # 78




      The court determines that these claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any
defenses to them or whether there are procedural bars that will prevent Petitioner
from obtaining the relief sought.

       Petitioner also requests the appointment of counsel. (Filing 2.) “[T]here is
neither a constitutional nor statutory right to counsel in habeas proceedings;
instead, [appointment] is committed to the discretion of the trial court.” McCall v.
Benson, 114 F.3d 754, 756 (8th Cir. 1997). As a general rule, counsel will not be
appointed unless the case is unusually complex or the petitioner’s ability to
investigate and articulate the claims is unusually impaired or an evidentiary
hearing is required. See, e.g., Morris v. Dormire, 217 F.3d 556, 558-59 (8th Cir.
2000), cert. denied, 531 U.S. 984 (2000); Hoggard v. Purkett, 29 F.3d 469, 471
(8th Cir. 1994). See also Rule 8(c) of the Rules Governing Section 2254 Cases in
the United States District Courts (requiring appointment of counsel if an
evidentiary hearing is warranted). The court has carefully reviewed the record and
finds there is no need for the appointment of counsel at this time. Petitioner’s
motion is denied without prejudice to reassertion.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (filing 1), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.    By October 15, 2020, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: October 15, 2020: deadline for Respondent to file state court records in
support of answer or motion for summary judgment.

                                         5
  8:19-cv-00491-RGK-PRSE Doc # 11 Filed: 08/31/20 Page 6 of 9 - Page ID # 79




      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

           A.    The motion for summary judgment must be accompanied by a
                 separate brief, submitted at the time the motion is filed.

           B.    The motion for summary judgment must be supported by any
                 state court records that are necessary to support the motion.
                 Those records must be contained in a separate filing entitled:
                 “Designation of State Court Records in Support of Motion for
                 Summary Judgment.”

           C.    Copies of the motion for summary judgment, the designation,
                 including state court records, and Respondent’s brief must be
                 served on Petitioner except that Respondent is only required to
                 provide Petitioner with a copy of the specific pages of the
                 record that are cited in Respondent’s motion and brief. In the
                 event that the designation of state court records is deemed
                 insufficient by Petitioner or Petitioner needs additional records
                 from the designation, Petitioner may file a motion with the
                 court requesting additional documents. Such motion must set
                 forth the documents requested and the reasons the documents
                 are relevant to the cognizable claims.

           D.    No later than 30 days following the filing of the motion for
                 summary judgment, Petitioner must file and serve a brief in
                 opposition to the motion for summary judgment. Petitioner may
                 not submit other documents unless directed to do so by the
                 court.



                                       6
  8:19-cv-00491-RGK-PRSE Doc # 11 Filed: 08/31/20 Page 7 of 9 - Page ID # 80




            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the motion is therefore fully submitted for decision.

            F.    If the motion for summary judgment is denied, Respondent
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondent is warned
                  that failure to file an answer, a designation and a brief in a
                  timely fashion may result in the imposition of sanctions,
                  including Petitioner’s release.

       4.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

            A.    By October 15, 2020, Respondent must file all state court
                  records that are relevant to the cognizable claims. See, e.g.,
                  Rule 5(c)-(d) of the Rules Governing Section 2254 Cases in the
                  United States District Courts. Those records must be contained
                  in a separate filing entitled: “Designation of State Court
                  Records in Support of Answer.”

            B.    No later than 30 days after the relevant state court records are
                  filed, Respondent must file an answer. The answer must be
                  accompanied by a separate brief, submitted at the time the
                  answer is filed. Both the answer and the brief must address all
                  matters germane to the case including, but not limited to, the
                  merits of Petitioner’s allegations that have survived initial
                  review, and whether any claim is barred by a failure to exhaust

                                         7
8:19-cv-00491-RGK-PRSE Doc # 11 Filed: 08/31/20 Page 8 of 9 - Page ID # 81




               state remedies, a procedural bar, non-retroactivity, a statute of
               limitations, or because the petition is an unauthorized second or
               successive petition. See, e.g., Rules 5(b) and 9 of the Rules
               Governing Section 2254 Cases in the United States District
               Courts.

         C.    Copies of the answer, the designation, and Respondent’s brief
               must be served on Petitioner at the time they are filed with the
               court except that Respondent is only required to provide
               Petitioner with a copy of the specific pages of the designated
               record that are cited in Respondent’s answer and brief. In the
               event that the designation of state court records is deemed
               insufficient by Petitioner or Petitioner needs additional records
               from the designation, Petitioner may file a motion with the
               court requesting additional documents. Such motion must set
               forth the documents requested and the reasons the documents
               are relevant to the cognizable claims.

         D.    No later than 30 days after Respondent’s brief is filed,
               Petitioner must file and serve a brief in response. Petitioner
               must not submit any other documents unless directed to do so
               by the court.

         E.    No later than 30 days after Petitioner’s brief is filed,
               Respondent must file and serve a reply brief. In the event that
               Respondent elects not to file a reply brief, he should inform the
               court by filing a notice stating that he will not file a reply brief
               and that the merits of the petition are therefore fully submitted
               for decision.

         F.    The clerk of the court is directed to set a pro se case
               management deadline in this case using the following text:

                                      8
  8:19-cv-00491-RGK-PRSE Doc # 11 Filed: 08/31/20 Page 9 of 9 - Page ID # 82




                  November 16, 2020: check for Respondent’s answer and
                  separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 31st day of August, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                        9
